Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into effective as of
November 20, 2006, (“Effective Date”), by and between Alvin McCurdy
(“Employee”), and Natural Alternatives International, Inc., a Delaware
corporation (“Company”). Company and Employee may be referred to collectively as
the “Parties.”

RECITALS

A. Company wishes to retain the services of Employee as Vice President of
Operations, but only on the terms and subject to the conditions set forth in
this Agreement.

B. Employee desires to enter into the employ of Company and is willing to do so
on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and intending to be legally bound, the Parties agree as
follows:

AGREEMENT

1. Employment. Employee accepts the offer of Company for employment as Company’s
Vice President of Operations beginning November 20, 2006. Employee’s employment
will be at-will and may be terminated by either Employee or Company at any time
for any reason or no reason, with or without Cause (defined below), upon written
notice to the other or without any notice upon the death of Employee. The
at-will status of the employment relationship may not be modified except by an
agreement in writing signed by the President or Chief Executive Officer of the
Company and Employee, the terms of which were approved in advance in writing by
Company’s Board of Directors.

2. Employee Handbook. Employee and Company understand and agree nothing in
Company’s Employee Handbook is intended to be and nothing in it should be
construed to be a limitation of Company’s right to terminate, transfer, demote,
suspend and administer discipline at any time for any reason. Employee and
Company understand and agree nothing in Company’s Employee Handbook is intended
to and nothing in such Handbook should be construed to create an implied or
express contract of employment contrary to this Agreement.

3. Position and Responsibilities.

a. During Employee’s employment with Company, Employee shall have such
responsibilities, duties and authority as Company, through its Board of
Directors, may from time to time assign to Employee and that are normal and
customary duties of a Vice President of Operations of a publicly held
corporation. Employee shall perform any other duties reasonably required by
Company and, if requested by Company, shall serve as a director and/or as an
additional officer of Company or any subsidiary or affiliate of Company without
additional compensation.

b. Employee, in Employee’s capacity as Vice President of Operations for Company,
shall diligently and to the best of Employee’s ability perform all duties that
such position entails. Employee shall devote such time, energy, skill and effort
to the performance of Employee’s duties hereunder as may be fairly and
reasonably necessary to faithfully and diligently further the

 

1



--------------------------------------------------------------------------------

business and interests of Company and its subsidiaries. Employee agrees not to
engage in any other business activity that would materially interfere with the
performance of Employee’s duties under this Agreement. Employee represents to
Company that Employee has no other outstanding commitments inconsistent with any
of the terms of this Agreement or the services to be rendered under it.

c. Employee shall render Employee’s service at Company’s offices in the County
of San Diego, California or such other location as is mutually agreed upon by
Company and Employee. It is understood, however, and agreed that Employee’s
duties may from time to time require travel to other locations including other
offices of Company and its subsidiaries both within and outside the United
States.

4. Compensation.

a. Salary. During the term of Employee’s employment, Company agrees to pay
Employee a base salary of Two Hundred Ten Thousand Dollars ($210,000) per year
payable no less frequently than monthly in accordance with Company’s general
payroll practices. For the first year of employment, the base salary will be
prorated from the start date of employment. The amount of Employee’s base salary
as set forth in this Section 4(a) may be adjusted from time to time by an
agreement in writing signed by the President or Chief Executive Officer of
Company and Employee, the terms of which were approved in advance in writing by
Company’s Board of Directors.

b. Periodic Overnight Lodging and Commuting Expenses. Employee shall be entitled
to receive reimbursement for costs associated with periodic, local overnight
lodging expenses arising out of Company business and up to Two Hundred Fifty
Dollars ($250) per month for costs associated with Employee’s commute from his
current residence.

c. Additional Benefits. During Employee’s employment with Company, in addition
to the other compensation and benefits set forth in this Agreement, Employee
shall be entitled to receive and/or participate in such other benefits of
employment generally available to Company’s other corporate officers when and as
Employee becomes eligible for them. Company reserves the right to modify,
suspend or discontinue any and all benefit plans, policies and practices at any
time without notice to or recourse by Employee so long as such action is taken
generally with respect to other similarly situated persons and does not single
out Employee.

d. No Other Compensation. Employee acknowledges and agrees that except as
expressly provided in this Agreement and as set forth in Company’s Employee
Handbook or any other written compensation arrangement approved by Company’s
Board of Directors, Employee is not entitled to any other compensation or
benefits from Company.

e. Withholdings. All compensation under this Agreement shall be paid less
withholdings required by federal and state law and less deductions agreed to by
Company and Employee.

 

2



--------------------------------------------------------------------------------

5. Termination.

a. Due to Death. Employee’s employment with Company shall terminate
automatically in the event of Employee’s death. Company shall have no obligation
to Employee or Employee’s estate for base salary or any other form of
compensation or benefit other than amounts accrued through the date of
Employee’s death except as otherwise required by law or pursuant to a specific
written policy, agreement or benefit plan of Company.

b. Without Cause, Severance Benefit. In the event Employee is terminated by
Company without Cause and not as a result of death, upon Employee’s delivery to
Company of an executed general release in a form substantially similar to that
set forth in Attachment #3 attached to this Agreement (“Release”), Employee
shall be entitled to receive a severance benefit, including standard employee
benefits available to Company’s other corporate officers, in an amount equal to
three (3) months compensation. If Employee does not execute and deliver the
Release, Employee shall only be entitled to receive a severance benefit in an
amount equal to one (1) months compensation. One half of any severance benefit
owing under this Agreement shall be paid within ten (10) days of termination and
the balance shall be payable no less frequently than monthly in accordance with
Company’s general payroll practices over the applicable severance period of one
(1) month or three (3) months.

c. With Cause, No Severance Benefit. Company may terminate Employee for Cause.
For purposes of this Agreement, “Cause” shall mean the occurrence of one or more
of the following events: (i) Employee’s commission of any fraud against Company;
(ii) Employee’s intentional appropriation for Employee’s personal use or benefit
the funds of Company not authorized in writing by the Board of Directors;
(iii) Employee’s conviction of any crime involving moral turpitude;
(iv) Employee’s conviction of a violation of any state or federal law that could
result in a material adverse impact upon the business of Company; (v) Employee
engaging in any other professional employment or consulting or directly or
indirectly participating in or assisting any business that is a current or
potential supplier, customer or competitor of Company without prior written
approval from Company’s Board of Directors; (vi) Employee’s failure to comply
with Company’s written policy on acceptance of gifts and gratuities as in effect
from time to time; or (vii) when Employee has been disabled and is unable to
perform the essential functions of the position for any reason notwithstanding
reasonable accommodation and has received from Company compensation in an amount
equivalent to Employee’s severance benefit payment. No severance benefit shall
be due to Employee if Employee is terminated for Cause, including if Employee is
terminated for Cause upon or after a Change in Control (defined below), except
in the event of disability as set forth above.

d. Resignation or Retirement, No Severance Benefit. This Agreement shall be
terminated upon Employee’s voluntary retirement or resignation. No severance
benefit shall be due to Employee if Employee resigns or retires from employment
for any reason or at any time including upon or after a Change in Control.

e. Payment Through Date of Termination. Except as otherwise set forth in this
Agreement, upon termination of this Agreement for any reason, Employee shall be
entitled to receive any unpaid compensation earned through the effective date of
termination. If this Agreement is terminated for any reason before year-end
bonus or other compensation becoming payable to Employee, then such bonus and
other compensation shall be forfeited in full by Employee.

 

3



--------------------------------------------------------------------------------

6. Termination Obligations.

a. Return of Company Property. Upon termination of this Agreement and cessation
of Employee’s employment, Employee agrees to return all Company Property (as
such term is defined in Attachment #2 to this Agreement) to Company promptly,
but in no event later than two (2) business days following termination of
employment.

b. Termination of Benefits. All benefits to which Employee is otherwise entitled
shall cease upon Employee’s termination unless explicitly continued either under
this Agreement or under any specific written policy or benefit plan of Company.

c. Termination of Other Positions. Upon termination of Employee’s employment
with Company, Employee shall be deemed to have resigned from all other offices
and directorships then held with Company or its subsidiaries unless otherwise
expressly agreed in a writing signed by the Parties.

d. Employee Cooperation. Following termination of Employee’s employment,
Employee shall cooperate fully with Company in all matters including but not
limited to advising Company of all pending work on behalf of Company and the
orderly transfer of work to other employees or representatives of Company.
Employee shall also cooperate in the defense of any action brought by any third
party against Company that relates in any way to Employee’s acts or omissions
while employed by Company.

e. Survival of Obligations. Employee’s obligations under this Section 6 shall
survive the termination of employment and the termination of this Agreement.

7. Change in Control. In the event of any Change in Control, the following
provisions will apply.

a. Any of the following shall constitute a “Change in Control” for the purposes
of this Agreement:

(i) The consummation of a merger or consolidation of Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of Company immediately prior to
such merger, consolidation or other reorganization;

(ii) The sale, transfer or other disposition of all or substantially all of
Company’s assets;

(iii) A change in the composition of Company’s Board of Directors, as a result
of which fewer than 50% of the incumbent directors are directors who either
(i) had been directors of Company on the date 24 months prior to the date of the
event that may constitute a Change in Control (the “original directors”) or
(ii) were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved, or

 

4



--------------------------------------------------------------------------------

(iv) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), directly or indirectly, of securities of Company representing
at least 20% of the total voting power represented by Company’s then outstanding
voting securities. For this purpose, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (i) a trustee or other fiduciary holding securities under an employee
benefit plan of Company or of a parent or subsidiary of Company and (ii) a
corporation owned directly or indirectly by the stockholders of Company in
substantially the same proportions as their ownership of the common stock of
Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of Company’s incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held
Company’s securities immediately before such transaction.

b. In the event of a Change in Control, this Agreement shall continue in effect
unless terminated by Employee or Company.

c. If Employee is terminated without Cause following a Change in Control by
Company and/or the surviving or resulting corporation, upon Employee’s delivery
to Company of an executed Release, Employee shall be entitled to receive as
severance pay or liquidated damages, or both, a lump sum payment (“Change in
Control Severance Payment”) in an amount equal to one (1) year’s compensation or
such greater amount as the Board of Directors determines from time to time
pursuant to terms which may not be revoked or reduced thereafter. If Employee
does not execute and deliver the Release, Employee shall only be entitled to
receive a Change in Control Severance Payment in an amount equal to one
(1) months compensation.

d. Any Change in Control Severance Payment shall be made not later than the
fifteenth (15th) day following the effective date of Employee’s termination
without Cause in connection with a Change in Control; provided, however, that if
the amount of such payment cannot be finally determined on or before such date,
Company shall pay to Employee on such date a good faith estimate of the minimum
amount of such payment, and shall pay the remainder of such payment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Internal
Revenue Code of 1986, as amended (“Code”)), as soon as the amount thereof can be
determined, but in no event later than the thirtieth (30th) day after the
applicable termination date. If the amount of the estimated payment exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by Company to Employee payable on the fifteenth (15th) day after receipt by
Employee of a written demand for payment from Company (together with interest
calculated as set forth above). The total of any payment pursuant to this
Section 7 shall be limited to the extent necessary, in the opinion of legal
counsel acceptable to Employee and Company, to avoid the payment of an “excess
parachute” payment within the meaning of Section 280G of the Code or any similar
successor provision.

e. In the event of termination of Employee’s employment under Section 7(c), and
provided Employee delivers to Company an executed Release, Company shall cause
each then-outstanding stock option granted by Company to Employee as of the date
of termination to become fully exercisable and to remain exercisable for the
term of the option.

 

5



--------------------------------------------------------------------------------

8. Arbitration. Employee and Company agree to the Mutual Agreement to Mediate
and Arbitrate Claims attached to and incorporated into this Agreement as
Attachment #1. Employee’s obligations under this Section 8 and the terms of the
Mutual Agreement to Mediate and Arbitrate Claims shall survive the termination
of employment and the termination of this Agreement.

9. Confidential Information and Inventions. Employee and Company agree to the
Confidential Information and Invention Assignment Agreement, Covenant of
Exclusivity and Covenant Not to Compete attached to and incorporated into this
Agreement as Attachment #2. Employee’s obligations under this Section 9 and the
terms of the Confidential Information and Invention Assignment Agreement,
Covenant of Exclusivity and Covenant Not to Compete shall survive the
termination of employment and the termination of this Agreement.

10. Competitive Activity. Employee covenants, warrants and represents that
during the period of Employee’s employment with Company, Employee shall not
engage anywhere, directly or indirectly (as a principal, shareholder, partner,
director, manager, member, officer, agent, employee, consultant or otherwise),
or be financially interested in any business that is involved in business
activities that are the same as, similar to, or in competition with the business
activities carried on by Company or any business that is a current or potential
supplier, customer or competitor of Company without prior written approval from
Company’s Board of Directors. Notwithstanding the foregoing, Employee may invest
in and hold up to one percent (1%) of the outstanding voting stock of a publicly
held company that is involved in business activities that are the same as,
similar to, or in competition with the business activities carried on by Company
or any business that is a current or potential supplier, customer or competitor
of Company without the prior written approval of Company’s Board of Directors;
provided, however, that if such publicly held company is a current or potential
supplier, customer or competitor of Company, Employee shall advise the President
of Company in writing of Employee’s investment in such company as soon as
reasonably practicable.

11. Employee Conduct. Employee covenants, warrants and represents that during
the period of Employee’s employment with Company, Employee shall at all times
comply with Company’s written policy as in effect from time to time on the
acceptance of gifts and gratuities from customers, vendors, suppliers or other
persons doing business with Company. Employee represents and understands that
acceptance or encouragement of any gift or gratuity not in compliance with such
policy may create a perceived financial obligation and/or conflict of interest
for Company and shall not be permitted as a means to influence business
decisions, transactions or service. In this situation, as in all other areas of
employment, Employee is expected to conduct himself or herself using the highest
ethical standard.

12. Miscellaneous Provisions.

a. Entire Agreement. This Agreement and any attachments and/or exhibits contains
the entire agreement between the Parties. It supersedes all other agreements
either oral or in writing between the Parties with respect to Employee’s
employment by Company. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party or anyone acting on behalf of any party that are not
embodied in this Agreement and acknowledges that no other agreement, statement
or promise not contained in this Agreement shall be valid or binding. To the
extent the practices, policies or procedures of Company now or in the future are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control.

 

6



--------------------------------------------------------------------------------

b. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California.

c. Severability. Should any part or provision of this Agreement be held by a
court of competent jurisdiction to be illegal, unenforceable, invalid or void,
the remaining provisions of this Agreement shall continue in full force and
effect and the validity of the remaining provisions shall not be affected by
such holding.

d. Attorneys’ Fees. Except as set forth in the Mutual Agreement to Mediate and
Arbitrate Claims incorporated as Attachment #1, should any party institute any
action, arbitration or proceeding to enforce, interpret or apply any provision
of this Agreement, the Parties agree the prevailing party shall be entitled to
reimbursement by the non-prevailing party of all recoverable costs and expenses,
including but not limited to reasonable attorneys’ fees.

e. Interpretation. This Agreement shall be construed as a whole according to its
fair meaning and not in favor of or against any party. By way of example and not
in limitation, this Agreement shall not be construed in favor of the party
receiving a benefit nor against the party responsible for any particular
language in this Agreement. The headings and captions contained in this
Agreement are for convenience of reference only and shall not constitute a part
of this Agreement and shall not be used in the construction or interpretation of
this Agreement.

f. Amendment; Waiver. This Agreement may not be modified or amended by oral
agreement or course of conduct, but only by an agreement in writing signed by
the President or Chief Executive Officer of Company and Employee, the terms of
which were approved in advance in writing by Company’s Board of Directors. The
failure of either party at any time to require the performance by the other
party of any provision in this Agreement or its incorporated attachments shall
in no way affect the full right to require such performance at any time
thereafter, nor shall the waiver by either party of a breach of any provision be
taken or held to be a waiver of any succeeding breach of such provision or
waiver of the provision itself or a waiver of any other provision of this
Agreement.

g. Assignment. This Agreement is binding on and is for the benefit of the
Parties and their respective successors, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by Company (except to an affiliate of Company or to a
person as defined in this Agreement in accordance with a Change in Control) or
by Employee.

h. No Restrictions; No Violation. Employee represents and warrants that:
(i) Employee is not a party to any agreement that would restrict or prohibit
Employee from entering into this Agreement or performing fully Employee’s
obligations hereunder; and (ii) the execution by Employee of this Agreement and
the performance by Employee of Employee’s obligations and duties pursuant to
this Agreement will not result in any breach of any other agreement to which
Employee is a party.

 

7



--------------------------------------------------------------------------------

i. Counterparts. This Agreement may be executed in counterparts each of which
will be deemed an original copy of this Agreement and all of which when taken
together will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
Parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

j. Legal Representation; Independent Counsel. The law firm of Fisher Thurber LLP
has prepared this Agreement on behalf of Company based on its instructions.
Fisher Thurber LLP does not represent any other party to this Agreement. In
executing this Agreement, Employee represents that Employee has neither
requested nor been given legal advice or counsel by Fisher Thurber LLP or any of
its attorneys. Employee is aware of Employee’s right to obtain separate legal
counsel with respect to the negotiation and execution of this Agreement and
acknowledges that Fisher Thurber LLP has recommended Employee retain Employee’s
own counsel for such purpose. Employee further acknowledges that Employee
(i) has read and understands this Agreement and its exhibits and attachments;
(ii) has had the opportunity to retain separate counsel in connection with the
negotiation and execution of this Agreement; and (iii) has relied on the advice
of separate counsel with respect to this Agreement or made the conscious
decision not to retain counsel in connection with the negotiation and execution
of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

EMPLOYEE

/s/ Alvin McCurdy Alvin McCurdy

 

COMPANY

Natural Alternatives International, Inc.,

a Delaware corporation

By:  

/s/ Randell Weaver

 

Randell Weaver, President

 

8



--------------------------------------------------------------------------------

ATTACHMENT #1

MUTUAL AGREEMENT TO MEDIATE AND ARBITRATE CLAIMS

This Mutual Agreement to Mediate and Arbitrate Claims (“Agreement”) is made and
entered into effective as of November 20, 2006, (“Effective Date”), by and
between Alvin McCurdy (“Employee”), and Natural Alternatives International,
Inc., a Delaware corporation (“Company”).

In consideration of and as a condition of Employee’s prospective employment
relationship with Company, Employee’s employment rights under Employee’s
Employment Agreement, Employee’s participation in Company’s benefit programs
(when and if eligible), Employee’s access to and receipt of confidential
information of Company, and other good and valuable consideration, all of which
Employee considers to have been negotiated at arm’s length, Employee and Company
agree to the following:

1. Claims Covered by this Agreement.

a. To the fullest extent permitted by law, all claims and disputes between
Employee (and Employee’s successors and assigns) and Company relating in any
manner whatsoever to the employment or termination of Employee, including
without limitation all claims and disputes arising under this Agreement or that
certain Employment Agreement entered into by and between Company and Employee on
equal date hereof, as may be amended from time to time (“Employment Agreement”),
shall be resolved by mediation and arbitration as set forth herein. All persons
and entities specified in the preceding sentence (other than Company and
Employee) shall be considered third-party beneficiaries of the rights and
obligations created by this Agreement. Claims and disputes covered by this
Agreement include without limitation those arising under:

(i) Any federal, state or local laws, regulations or statutes prohibiting
employment discrimination (including, without limitation, discrimination
relating to race, sex, national origin, age, disability, religion, or sexual
orientation) and harassment;

(ii) Any alleged or actual agreement or covenant (oral, written or implied)
between Employee and Company;

(iii) Any Company policy, compensation, wage or related claim or benefit plan,
unless the decision in question was made by an entity other than Company;

(iv) Any public policy; and

(v) Any other claim for personal, emotional, physical or economic injury.

b. The only disputes between Employee and Company that are not included within
this Agreement are:

(i) Any claim by Employee for workers’ compensation or unemployment compensation
benefits; and

 

1



--------------------------------------------------------------------------------

(ii) Any claim by Employee for benefits under a Company plan that provides for
its own arbitration procedure.

2. Mandatory Mediation of Claims and Disputes.

a. If any claim or dispute covered under this Agreement cannot be resolved by
negotiation between the parties, the following mediation and arbitration
procedures shall be invoked. Before invoking the binding arbitration procedure
set forth below, Company and Employee shall first participate in mandatory
mediation of any dispute or claim covered under this Agreement.

b. The claim or dispute shall be submitted to mediation before a mediator of the
Judicial Arbitration and Mediation Service (“JAMS”), a mutually agreed to
alternative dispute resolution (“ADR”) organization. The mediation shall be
conducted at a mutually agreeable location, or if a location cannot be agreed to
by the parties, at a location chosen by the mediator. The administrator of the
ADR organization shall select three (3) mediators. From the three (3) chosen,
each party shall strike one and the remaining mediator shall preside over the
mediation. The cost of the mediation shall be borne by Company.

c. At least ten (10) business days before the date of the mediation, each side
shall provide the mediator with a statement of its position and copies of all
supporting documents. Each party shall send to the mediation a person who has
authority to bind the party. If a subsequent dispute will involve third parties,
such as insurers, they shall also be asked to participate in the mediation.

d. If a party has participated in the mediation and is dissatisfied with the
outcome, that party may invoke the arbitration procedure set forth below.

3. Binding Arbitration of Claims and Disputes.

a. If Company and Employee are unable to resolve a dispute or claim covered
under this Agreement through mediation, they shall submit any such dispute or
claim to binding arbitration, in accordance with California Code of Civil
Procedure §§1280 through 1294.2. Either party may enforce the award of the
arbitrator under Code of Civil Procedure §1285 by any competent court of law.
Employee and Company understand that they are waiving their rights to a jury
trial.

b. The party demanding arbitration shall submit a written claim to the other
party, setting out the basis of the claim and proposing the name of an
arbitrator from JAMS, the mutually agreed to ADR organization. The responding
party shall have ten (10) business days in which to respond to this demand in a
written answer. If this response is not timely made, or if the responding party
agrees with the person proposed as the arbitrator, then the person named by the
demanding party shall serve as the arbitrator. If the responding party submits a
written answer rejecting the proposed arbitrator then, on the request of either
party, JAMS shall appoint an arbitrator other than the mediator. Employee and
Company agree to apply American Arbitration Association (“AAA”) rules for the
resolution of employment disputes to the arbitration even though the ADR is one
other than AAA. No one who has ever had any business, financial, family, or
social relationship with any party to this Agreement shall serve as an
arbitrator unless the related party informs the other party of the relationship
and the other party consents in writing to the use of that arbitrator.

 

2



--------------------------------------------------------------------------------

c. The arbitration shall take place in the greater San Diego, California area,
at a time and place selected by the arbitrator. A pre-arbitration hearing shall
be held within ten (10) business days after the arbitrator’s selection. The
arbitration shall be held within sixty (60) calendar days after the
pre-arbitration hearing. The arbitrator shall establish all discovery and other
deadlines necessary to accomplish this goal.

d. Each party shall be entitled to discovery of essential documents and
witnesses, as determined by the arbitrator in accordance with the
then-applicable rules of discovery for the resolution of employment disputes and
the time frame set forth in this Agreement. The arbitrator may resolve any
disputes over any discovery matters as they would be resolved in civil
litigation.

e. The arbitrator shall have the following powers:

(i) to issue subpoenas for the attendance of witnesses and subpoenas duces tecum
for the production of books, records, documents, and other evidence;

(ii) to order depositions to be used as evidence;

(iii) subject to the limitations on discovery enumerated above, to enforce the
rights, remedies, procedures, duties, liabilities, and obligations of discovery
as if the arbitration were a civil action before a California superior court;

(iv) to conduct a hearing on the arbitrable issues; and

(v) to administer oaths to parties and witnesses.

f. Within fifteen (15 days) after completion of the arbitration, the arbitrator
shall submit a tentative decision in writing, specifying the reasoning for the
decision and any calculations necessary to explain the award. Each party shall
have fifteen (15) days in which to submit written comments to the tentative
decision. Within ten (10) days after the deadline for written comments, the
arbitrator shall announce the final award.

g. Company shall pay the arbitrator’s expenses and fees, all meeting room
charges, and any other expenses that would not have been incurred if the case
were litigated in the judicial forum having jurisdiction over it. Unless
otherwise ordered by the arbitrator, each party shall pay its own attorneys’
fees and witness fees, and other expenses incurred by the party for such party’s
own benefit and not required to be paid by Company pursuant to the terms hereof.
Regardless of any statute, procedure, rule or law, the prevailing party in
arbitration shall be entitled to recover from the non-prevailing party
reasonable attorneys’ fees incurred as a result of arbitration.

 

3



--------------------------------------------------------------------------------

4. Miscellaneous Provisions.

a. For purposes hereof, the term “Company” shall also include all related
entities, affiliates and subsidiaries, all officers, employees, directors,
agents, stockholders, partners, managers, members, benefit plan sponsors,
fiduciaries, administrators or affiliates of any of the above, and all
successors and assigns of any of the above.

b. If either party pursues a covered claim against the other by any action,
method or legal proceeding other than mediation or arbitration as provided
herein, the responding party shall be entitled to dismissal or injunctive relief
regarding such action and recovery of all costs, losses and attorneys’ fees
related to such other action or proceeding.

c. This is the complete agreement of the parties on the subject of mediation and
the arbitration of disputes and claims covered hereunder. This Agreement
supersedes any prior or contemporaneous oral, written or implied understanding
on the subject, shall survive the termination of Employee’s employment and can
only be revoked or modified by a written agreement signed by Employee and the
President or Chief Executive Officer of Company, the terms of which were
approved in advance in writing by Company’s Board of Directors and which
specifically state an intent to revoke or modify this Agreement. If any
provision of this Agreement is adjudicated to be void or otherwise unenforceable
in whole or in part, such adjudication shall not affect the validity of the
remainder of the Agreement, which shall remain in full force and effect.

d. This Agreement shall be construed and enforced in accordance with the laws of
the State of California.

e. This Agreement shall be construed as a whole, according to its fair meaning,
and not in favor of or against any party. By way of example and not in
limitation, this Agreement shall not be construed in favor of the party
receiving a benefit nor against the party responsible for any particular
language in this Agreement. The headings and captions contained in this
Agreement are for convenience of reference only and shall not constitute a part
of this Agreement and shall not be used in the construction or interpretation of
this Agreement.

f. The failure of either party hereto at any time to require the performance by
the other party hereto of any provision hereof shall in no way affect the full
right to require such performance at any time thereafter, nor shall the waiver
by either party hereto of a breach of any provision hereof be taken or held to
be a waiver of any succeeding breach of such provision or waiver of the
provision itself or a waiver of any other provision of this Agreement.

g. This Agreement may be executed in counterparts, each of which will be deemed
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement. The exchange of copies of
this Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

h. Employee’s and Company’s obligations under this Agreement shall survive the
termination of Employee’s employment and the termination of the Employment
Agreement.

 

4



--------------------------------------------------------------------------------

i. The law firm of Fisher Thurber LLP has prepared this Agreement on behalf of
Company based on Company’s instructions. Fisher Thurber LLP does not represent
any other party to this Agreement. In executing this Agreement, Employee
represents that Employee has neither requested nor been given legal advice or
counsel by Fisher Thurber LLP or any of its attorneys. Employee is aware of
Employee’s right to obtain separate legal counsel with respect to the
negotiation and execution of this Agreement and acknowledges that Fisher Thurber
LLP has recommended that Employee retain Employee’s own counsel for such
purpose. Employee further acknowledges that Employee (i) has read and
understands this Agreement; (ii) has had the opportunity to retain separate
counsel in connection with the negotiation and execution of this Agreement; and
(iii) has relied on the advice of separate counsel with respect to this
Agreement or made the conscious decision not to retain counsel in connection
with the negotiation and execution of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

EMPLOYEE

/s/ Alvin McCurdy

Alvin McCurdy

 

COMPANY

Natural Alternatives International, Inc.,

a Delaware corporation

By:

 

/s/ Randell Weaver

 

Randell Weaver, President

 

5



--------------------------------------------------------------------------------

ATTACHMENT #2

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT,

COVENANT OF EXCLUSIVITY AND COVENANT NOT TO COMPETE

This Confidential Information and Invention Assignment Agreement, Covenant of
Exclusivity and Covenant Not to Compete (“Agreement”) is made by Alvin McCurdy
(“Employee” or “I,” “me” or “my”), and accepted and agreed to by Natural
Alternatives International, Inc., a Delaware corporation (“Company”), as of
November, 20, 2006 (“Effective Date”).

In consideration of and as a condition of my prospective employment relationship
with Company (which for purposes of this Agreement shall be deemed to include
any subsidiaries or affiliates of Company, where “affiliate” shall mean any
person or entity that directly or indirectly controls, is controlled by, or is
under common control with Company), my employment rights under my Employment
Agreement with Company, my access to and receipt of confidential information of
Company, and other good and valuable consideration, I agree to the following,
and I agree the following shall be in addition to the terms and conditions of
any Confidential Information and Invention Assignment Agreement executed by
employees of Company generally, and which I may execute in addition hereto:

1. Inventions.

a. Disclosure. I will disclose promptly in writing to the appropriate officer or
other representative of Company, any idea, invention, work of authorship,
design, formula, pattern, compilation, program, device, method, technique,
process, improvement, development or discovery, whether or not patentable or
copyrightable or entitled to legal protection as a trade secret, trademark
service mark, trade name or otherwise (“Invention”), that I may conceive, make,
develop, reduce to practice or work on, in whole or in part, solely or jointly
with others (“Invent”), during the period of my employment with Company.

i. The disclosure required by this Section 1(a) applies to each and every
Invention that I Invent (1) whether during my regular hours of employment or
during my time away from work, (2) whether or not the Invention was made at the
suggestion of Company, and (3) whether or not the Invention was reduced to or
embodied in writing, electronic media or tangible form.

ii. The disclosure required by this Section 1(a) also applies to any Invention
which may relate at the time of conception or reduction to practice of the
Invention to Company’s business or actual or demonstrably anticipated research
or development of Company, and to any Invention which results from any work
performed by me for Company.

iii. The disclosure required by this Section 1(a) shall be received in
confidence by Company within the meaning of and to the extent required by
California Labor Code §2871, the provisions of which are set forth on Exhibit A
attached hereto.

iv. To facilitate the complete and accurate disclosures described above, I shall
maintain complete written records of all Inventions and all work, study and
investigation done by me during my employment, which records shall be Company’s
property.

 

1



--------------------------------------------------------------------------------

v. I agree that during my employment I shall have a continuing obligation to
supplement the disclosure required by this Section 1(a) on a monthly basis if I
Invent an Invention during the period of employment. In order to facilitate the
same, Company and I shall periodically review every six months the written
records of all Inventions as outlined in this Section 1(a) to determine whether
any particular Invention is in fact related to Company business.

b. Assignment. I hereby assign to Company without royalty or any other further
consideration my entire right, title and interest in and to each and every
Invention I am required to disclose under Section 1(a) other than an Invention
that (i) I have or shall have developed entirely on my own time without using
Company’s equipment, supplies, facilities or trade secret information, (ii) does
not relate at the time of conception or reduction to practice of the Invention
to Company’s business, or actual or demonstrably anticipated research or
development of Company, and (iii) does not result from any work performed by me
for Company. I acknowledge that Company has notified me that the assignment
provided for in this Section l(b) does not apply to any Invention to which the
assignment may not lawfully apply under the provisions of Section §2870 of the
California Labor Code, a copy of which is attached hereto as Exhibit A. I shall
bear the full burden of proving to Company that an Invention qualifies fully
under Section §2870.

c. Additional Assistance and Documents. I will assist Company in obtaining,
maintaining and enforcing patents, copyrights, trade secrets, trademarks,
service marks, trade names and other proprietary rights in connection with any
Invention I have assigned to Company under Section l(b), and I further agree
that my obligations under this Section l(c) shall continue beyond the
termination of my employment with Company. Among other things, for the foregoing
purposes I will (i) testify at the request of Company in any interference,
litigation or other legal proceeding that may arise during or after my
employment, and (ii) execute, verify, acknowledge and deliver any proper
document and, if, because of my mental or physical incapacity or for any other
reason whatsoever, Company is unable to obtain my signature to apply for or to
pursue any application for any United States or foreign patent or copyright
covering Inventions assigned to Company by me, I hereby irrevocably designate
and appoint each of Company and its duly authorized officers and agents as my
agent and attorney in fact to act for me and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of any United States or foreign patent or
copyright thereon with the same legal force and effect as if executed by me. I
shall be entitled to reimbursement of any out-of-pocket expenses incurred by me
in rendering such assistance and, if I am required to render such assistance
after the termination of my employment, Company shall pay me a reasonable rate
of compensation for time spent by me in rendering such assistance to the extent
permitted by law (provided, I understand that no compensation shall be paid for
my time in connection with preparing for or rendering any testimony or statement
under oath in any judicial proceeding, arbitration or similar proceeding).

d. Prior Contracts and Inventions; Rights of Third Parties. I represent to
Company that, except as set forth on Exhibit B attached hereto, there are no
other contracts to assign Inventions now in existence between me and any other
person or entity (and if no Exhibit B is attached hereto or there is no such
contract(s) described thereon, then it means that by signing this Agreement, I
represent to Company that there is no such other contract(s)). In addition, I
represent to Company that I have no other employments or undertaking which do or
would restrict or impair my performance of this Agreement. I further represent
to

 

2



--------------------------------------------------------------------------------

Company that Exhibit C attached hereto sets forth a brief description of all
Inventions made or conceived by me prior to my employment with Company which I
desire to be excluded from this Agreement (and if no Exhibit C is attached
hereto or there is no such description set forth thereon, then it means that by
signing this Agreement I represent to Company that there is no such Invention
made or conceived by me prior to my employment with Company). In connection with
my employment with Company, I promise not to use or disclose to Company any
patent, copyright, confidential trade secret or other proprietary information of
any previous employer or other person that I am not lawfully entitled so to use
or disclose. If in the course of my employment with Company I incorporate into
an Invention or any product process or service of Company any Invention made or
conceived by me prior to my employment with Company, I hereby grant to Company a
royalty-free, irrevocable, worldwide nonexclusive license to make, have made,
use and sell that Invention without restriction as to the extent of my ownership
or interest.

2. Confidential Information.

a. Company Confidential Information. I will not use or disclose, produce,
publish, permit access to, or reveal Confidential Information, whether before,
during or after the period of my employment with Company except to perform my
duties as an employee of Company based on my reasonable judgment as an officer
of Company, or in accordance with instruction or authorization of Company,
without prior written consent of Company or pursuant to process or requirements
of law after I have disclosed such process or requirements to Company so as to
afford Company the opportunity to seek appropriate relief therefrom.
“Confidential Information” means any Invention of any person in which Company
has an interest and in addition means all information and material that is
proprietary to Company, whether or not marked as “confidential” or
“proprietary,” and which is disclosed to or obtained by me, which relates to
Company’s past, present or future business activities. Confidential Information
includes all information or materials prepared by or for Company and includes,
without limitation, all of the following: designs, drawings, specifications,
techniques, models, data, source code, object code, documentation, diagrams,
flow charts, research, development, processes, procedures, “know-how,” new
product or new technology information, product copies, development or marketing
techniques and materials, development or marketing timetables, strategies and
development plans, including trade names, trademarks, customer, supplier or
personnel names and other information related to customers, suppliers or
personnel, pricing policies and financial information, and other information of
a similar nature, whether or not reduced to writing or other tangible form, and
any other trade secrets or nonpublic business information. Confidential
Information is to be broadly defined, and includes all information that has or
could have commercial value or other utility in the business in which Company is
engaged or contemplates engaging, and all information of which the unauthorized
disclosure could be detrimental to the interests of Company, whether or not such
information is identified as Confidential Information by Company.

b. Third Party Information. I acknowledge that during my employment with Company
I may have access to patent, copyright, confidential, trade secret or other
proprietary information of third parties, some of which may be subject to
restrictions on the use or disclosure thereof by Company. During the period of
my employment and thereafter, I agree not to use or disclose, produce, publish,
permit access to, or reveal any such information other than consistent with the
restrictions and my duties as an employee of Company.

 

3



--------------------------------------------------------------------------------

3. Property of Company. All equipment and all tangible and intangible
information relating to Company, its employees, its customers and its vendors
and business furnished to, obtained by, or prepared by me or any other person
during the course of or incident to employment by Company are and shall remain
the sole property of Company (“Company Property”). For purposes of this
Agreement, Company Property shall include, but not be limited to, computer
equipment, books, manuals, records, reports, notes, correspondence, contracts,
customer lists, business cards, advertising, sales, financial, personnel,
operations, and manufacturing materials and information, data processing
reports, computer programs, software, customer information and records, business
records, price lists or information, and samples, and in each case shall include
all copies thereof in any medium, including paper, electronic and magnetic media
and all other forms of information storage. Upon termination of my employment
with Company, I agree to return all tangible Company Property to Company
promptly, but in no event later than two (2) business days following termination
of employment.

4. No Solicitation of Company Employees. While employed by Company and for a
period of one year after termination of my employment with Company, I agree not
to induce or attempt to influence directly or indirectly any employee of Company
to terminate employment with Company or to work for me or any other person or
entity.

5. Covenant of Exclusivity and Not to Compete. During the period of my
employment with Company, I will not engage in any other professional employment
or consulting or directly or indirectly participate in or assist any business
which is a current or potential supplier, customer or competitor of Company
without prior written approval from Company’s Board of Directors.

6. Miscellaneous Provisions.

a. Successors and Assignees; Assignment. All representations, warranties,
covenants and agreements of the parties shall bind their respective heirs,
executors, personal representatives, successors and assignees (“transferees”)
and shall inure to the benefit of their respective permitted transferees.
Company shall have the right to assign any or all of its rights and to delegate
any or all of its obligations hereunder. Employee shall not have the right to
assign any rights or delegate any obligations hereunder without the prior
written consent of Company or its transferee.

b. Number and Gender; Headings. Each number and gender shall be deemed to
include each other number and gender as the context may require. The headings
and captions contained in this Agreement shall not constitute a part thereof and
shall not be used in its construction or interpretation.

c. Severability. If any provision of this Agreement is found by any court or
arbitral tribunal of competent jurisdiction to be invalid or unenforceable, the
invalidity of such provision shall not affect the other provisions of this
Agreement and all provisions not affected by the invalidity shall remain in full
force and effect.

d. Amendment and Modification. This Agreement may be amended or modified only by
a writing executed by the President or Chief Executive Officer of Company and
Employee.

 

4



--------------------------------------------------------------------------------

e. Government Law. The laws of California shall govern the construction,
interpretation and performance of this Agreement and all transactions under it.

f. Remedies. I acknowledge that my failure to carry out any obligation under
this Agreement, or a breach by me of any provision herein, will constitute
immediate and irreparable damage to Company, which cannot be fully and
adequately compensated in money damages and which will warrant preliminary and
other injunctive relief, an order for specific performance, and other equitable
relief. I further agree that no bond or other security shall be required in
obtaining such equitable relief and I hereby consent to the issuance of such
injunction and to the ordering of specific performance. I also understand that
other action may be taken and remedies enforced against me.

g. Mediation and Arbitration. This Agreement is subject to the Mutual Agreement
to Mediate and Arbitrate Claims attached to the Employment Agreement between me
and Company, incorporated into this Agreement by this reference.

h. Attorneys’ Fees. Unless otherwise set forth in the Mutual Agreement to
Mediate and Arbitrate Claims between Employee and Company, should either I or
Company, or any heir, personal representative, successor or permitted assign of
either party, resort to arbitration or legal proceedings to enforce this
Agreement, the prevailing party (as defined in California statutory law) in such
proceeding shall be awarded, in addition to such other relief as may be granted,
reasonable attorneys’ fees and costs incurred in connection with such
proceeding.

i. No Effect on Other Terms or Conditions of Employment. I acknowledge that this
Agreement does not affect any term or condition of my employment except as
expressly provided in this Agreement, and that this Agreement does not give rise
to any right or entitlement on my part to employment or continued employment
with Company. I further acknowledge that this Agreement does not affect in any
way the right of Company to terminate my employment.

j. Legal Representation; Advice of Counsel. The law firm of Fisher Thurber LLP
has prepared this Agreement on behalf of Company based on its instructions.
Fisher Thurber LLP does not represent any other party to this Agreement. In
executing this Agreement, I represent that I have neither requested nor been
given legal advice or counsel by Fisher Thurber LLP or any of its attorneys. I
am aware of my right to obtain separate legal counsel with respect to the
negotiation and execution of this Agreement and acknowledge that Fisher Thurber
LLP has recommended that I retain my own counsel for such purpose. I further
acknowledge that I (i) have read and understand this Agreement and its exhibits;
(ii) have had the opportunity to retain separate counsel in connection with the
negotiation and execution of this Agreement; and (iii) have relied on the advice
of separate counsel with respect to this Agreement or made the conscious
decision not to retain counsel in connection with the negotiation and execution
of this Agreement.

[Signatures on following page.]

 

5



--------------------------------------------------------------------------------

My signature below signifies that I have read, understand and agree to this
Agreement.

 

/s/ Alvin McCurdy

Alvin McCurdy

 

ACCEPTED AND AGREED TO:

Natural Alternatives International, Inc.,

a Delaware corporation

By:   /s/ Randell Weaver  

Randell Weaver, President

 

6



--------------------------------------------------------------------------------

EXHIBIT A

California Labor Code

§ 2870. Invention on Own Time-Exemption from Agreement.

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information expect for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

§ 2871. Restrictions on Employer for Condition of Employment.

No employer shall require a provision made void or unenforceable by Section 2870
as a condition of employment or continued employment. Nothing in this article
shall be construed to forbid or restrict the right of an employer to provide in
contracts of employment for disclosure, provided that any such disclosures be
received in confidence, of all of the employee’s inventions made solely or
jointly with others during the period of his or her employment, a review process
by the employer to determine such issues as may arise, and for full title to
certain patents and inventions to be in the United States, as required by
contracts between the employer and the United States or any of its agencies.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

Except as set forth below, Employee represents to Company that there are no
other contracts to assign Inventions now in existence between Employee and any
other person or entity (see Section l(d) of the Agreement):

 

1



--------------------------------------------------------------------------------

EXHIBIT C

Set forth below is a brief description of all Inventions made or conceived by
Employee prior to Employee’s employment with Company, which Employee desires to
be excluded from this Agreement (see Section l(d) of the Agreement):

 

1



--------------------------------------------------------------------------------

ATTACHMENT #3

FORM OF

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (“Agreement”) is entered
into by and between Alvin McCurdy (“Former Employee”) and Natural Alternatives
International, Inc., a Delaware corporation (“Company”).

RECITALS

A. Former Employee’s employment with Company terminated effective on
_______________.

B. Former Employee and Company desire to settle and compromise any and all
possible claims between them arising out of their relationship to date,
including Former Employee’s employment with Company, and the termination of
Former Employee’s employment with Company, and to provide for a general release
of any and all claims relating to Former Employee’s employment and its
termination.

NOW, THEREFORE, incorporating the above recitals, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Separation Payment by Company. In consideration of Former Employee’s promises
and covenants contained in this Agreement, Company agrees to pay Former Employee
the gross sum of _____________________ and __/100 dollars ($_______________),
which amount represents a severance benefit in the amount of
______________________ and ______________________________________, less all
applicable withholdings and deductions.

2. Release.

(a) Former Employee does hereby unconditionally, irrevocably and absolutely
release and discharge Company, its directors, officers, employees, volunteers,
agents, attorneys, stockholders, insurers, successors and/or assigns and any
related, parent or subsidiary entity, from any and all losses, liabilities,
claims, demands, causes of action, or suits of any type, whether in law and/or
in equity, related directly or indirectly or in any way in connection with any
transaction, affairs or occurrences between them to date, including, but not
limited to, Former Employee’s employment with Company and the termination of
said employment. Former Employee agrees and understands that this Agreement
applies, without limitation, to all wage claims, tort and/or contract claims,
claims for wrongful termination, and claims arising under Title VII of the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Equal Pay Act, the California Fair Employment and Housing
Act, the Fair Labor Standards Act, the Family and Medical Leave Act, the
California Labor Code, any and all federal or state statutes or provisions
governing discrimination in employment, and the California Business and
Professions Code.

 

1



--------------------------------------------------------------------------------

(b) Former Employee irrevocably and absolutely agrees that Former Employee will
not prosecute nor allow to be prosecuted on Former Employee’s behalf in any
administrative agency, whether federal or state, or in any court, whether
federal or state, any claim or demand of any type related to the matters
released above, it being an intention of the parties that with the execution by
Former Employee of this Agreement, Company, its officers, directors, employees,
volunteers, agents, attorneys, stockholders, successors and/or assigns and all
related, parent or subsidiary entities will be absolutely, unconditionally and
forever discharged of and from all obligations to or on behalf of Former
Employee related in any way to the matters discharged herein.

3. Confidentiality.

(a) Former Employee agrees that all matters relative to this Agreement shall
remain confidential. Accordingly, Former Employee hereby agrees that Former
Employee shall not discuss, disclose or reveal to any other persons, entities or
organizations, whether within or outside of Company, with the exception of
Former Employee’s legal counsel, financial, tax and business advisors, and such
other persons as may be reasonably necessary for the management of the Former
Employee’s affairs, the terms, amounts and conditions of settlement and of this
Agreement. Notwithstanding the above, Former Employee acknowledges that Company
may be required to disclose certain terms, aspects or conditions of this
Agreement and/or Former Employee’s termination of employment in Company’s public
filings made with the United States Securities and Exchange Commission and
Former Employee hereby expressly consents to any such required disclosures.

(b) Former Employee shall not make, issue, disseminate, publish, print or
announce any news release, public statement or announcement with respect to
these matters, or any aspect thereof, the reasons therefore and the terms or
amounts of this Agreement.

4. Return of Documents and Equipment. Former Employee represents that Former
Employee has returned to Company all Company Property (as such term is defined
in that certain Confidential Information and Invention Assignment Agreement,
Covenant of Exclusivity and Covenant Not To Compete by and between Former
Employee and Company). In the event Former Employee has not returned all Company
Property, Former Employee agrees to reimburse Company for any reasonable
expenses it incurs in an effort to have such property returned. These reasonable
expenses include attorneys’ fees and costs.

5. Civil Code Section 1542 Waiver.

(a) Former Employee expressly accepts and assumes the risk that if facts with
respect to matters covered by this Agreement are found hereafter to be other
than or different from the facts now believed or assumed to be true, this
Agreement shall nevertheless remain effective. It is understood and agreed that
this Agreement shall constitute a general release and shall be effective as a
full and final accord and satisfaction and as a bar to all actions, causes of
action, costs, expenses, attorneys’ fees,

 

2



--------------------------------------------------------------------------------

damages, claims and liabilities whatsoever, whether or not now known, suspected,
claimed or concealed pertaining to the released claims. Former Employee
acknowledges that Former Employee is familiar with California Civil Code §1542,
which provides and reads as follows:

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

(b) Former Employee expressly waives and relinquishes any and all rights or
benefits which Former Employee may have under, or which may be conferred upon
Former Employee by the provisions of California Civil Code §1542, as well as any
other similar state or federal statute or common law principle, to the fullest
extent that Former Employee may lawfully waive such rights or benefits
pertaining to the released claims.

6. OWBPA Provisions. In the event Former Employee is forty (40) years old or
older, in accordance with the Older Workers’ Benefit Protection Act of 1990,
Former Employee is aware of and acknowledges the following: (i) Former Employee
has the right to consult with an attorney before signing this Agreement and has
done so to the extent desired; (ii) Former Employee has twenty-one (21) days to
review and consider this Agreement, and Former Employee may use as much of this
twenty-one (21) day period as Former Employee wishes before signing; (iii) for a
period of seven (7) days following the execution of this Agreement, Former
Employee may revoke this Agreement, and this Agreement shall not become
effective or enforceable until the revocation period has expired; (iv) this
Agreement shall become effective eight (8) days after it is signed by Former
Employee and Company, and in the event the parties do not sign on the same date,
this Agreement shall become effective eight (8) days after the date it is signed
by Former Employee.

7. Entire Agreement. The parties declare and represent that no promise,
inducement or agreement not herein expressed has been made to them and that this
Agreement contains the entire agreement between and among the parties with
respect to the subject matter hereof, and that the terms of this Agreement are
contractual and not a mere recital. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof.

8. Applicable Law. This Agreement is entered into in the State of California.
The validity, interpretation, and performance of this Agreement shall be
construed and interpreted according to the laws of the State of California.

9. Agreement as Defense. This Agreement may be pleaded as a full and complete
defense and may be used as the basis for an injunction against any action, suit
or proceeding which may be prosecuted, instituted or attempted by either party
in breach thereof.

 

3



--------------------------------------------------------------------------------

10. Severability. If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions, and parts
thereof, of this Agreement are declared to be severable.

11. No Admission of Liability. It is understood that this Agreement is not an
admission of any liability by any person, firm, association or corporation.

12. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

13. Representation of No Assignment. The parties represent and warrant that they
have not heretofore assigned, transferred, subrogated or purported to assign,
transfer or subrogate any claim released herein to any person or entity.

14. Cooperation. The parties hereto agree that, for their respective selves,
heirs, executors and assigns, they will abide by this Agreement, the terms of
which are meant to be contractual, and further agree that they will do such acts
and prepare, execute and deliver such documents as may reasonably be required in
order to carry out the objectives of this Agreement.

15. Arbitration. Any dispute arising out of or relating to this Agreement shall
be resolved pursuant to that certain Mutual Agreement to Mediate and Arbitrate
Claims made and entered into effective as of March 29, 2004, by and between
Company and Former Employee.

17. Legal Representation; Independent Counsel. The law firm of Fisher Thurber
LLP has prepared this Agreement on behalf of Company based on its instructions.
Fisher Thurber LLP does not represent any other party to this Agreement. In
executing this Agreement, Former Employee represents that Former Employee has
neither requested nor been given legal advice or counsel by Fisher Thurber LLP
or any of its attorneys. Former Employee is aware of Former Employee’s right to
obtain separate legal counsel with respect to the negotiation and execution of
this Agreement and acknowledges that Fisher Thurber LLP has recommended that
Former Employee retain Former Employee’s own counsel for such purpose. Former
Employee further acknowledges that Former Employee (i) has read and understands
this Agreement; (ii) has had the opportunity to retain separate counsel in
connection with the negotiation and execution of this Agreement; and (iii) has
relied on the advice of separate counsel with respect to this Agreement or made
the conscious decision not to retain counsel in connection with the negotiation
and execution of this Agreement.

18. Further Acknowledgements. Each party represents and acknowledges that it is
not being influenced by any statement made by or on behalf of the other party to
this Agreement. Former Employee and Company have relied and are relying solely
upon his, her or its own judgment, belief and knowledge of the nature, extent,
effect and consequences relating to this Agreement and/or upon the advice of
their own legal counsel concerning the consequences of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date(s)
shown below.

 

FORMER EMPLOYEE

   

Alvin McCurdy

 

Dated:     

Executed in : ___________________________, California

                                         (City)

 

COMPANY

Natural Alternatives International, Inc.,

a Delaware corporation

By:

      

(Signature)

Printed Name:

    

Title:

    

Dated:

    

Executed in : ___________________________, California

                                         (City)

 

5